IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JONATHAN A. WALDEN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3972

ELIZABETH A. WALDEN,

     Respondent.
___________________________/

Opinion filed March 9, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Stefani K. Nolan and Shachar D. Spiegel of Kenny Leigh & Associates, P.A.,
Jacksonville; and Brian P. North, Mary Esther, for Petitioner.

Christopher M. Taylor, Jacksonville, for Respondent.




PER CURIAM.

      DISMISSED. See Southern Bell Tel. & Tel. Co. v. Welden, 483 So. 2d 487, 489

(Fla. 1st DCA 1986) (“[W]here the moving party's allegations raise a colorable

entitlement to rule 1.540(b)(3) relief, a formal evidentiary hearing on the motion, as

well as permissible discovery prior to the hearing, is required.”).

ROWE, RAY and BILBREY, JJ., CONCUR.